                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:    3:15-CR-172-TAV-CCS-1
                                               )
JONATHAN STEVENS,                              )
                                               )
              Defendant.                       )


                      MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s pro se motion for compassionate

release [Doc. 38]. Federal Defenders Services of Eastern Tennessee, Inc. has filed notice

to the Court that the relevant documents in Defendant’s case have been reviewed for relief

eligibility and no additional pleadings will be filed at this time [Doc. 39]. The United States

has filed its response in opposition [Doc. 40] arguing Defendant has not exhausted his

administrative remedies. In light of Defendant’s failure to meet the First Step Act’s

mandatory exhaustion requirement, Defendant’s motion will be DENIED without

prejudice.

I.     Background

       On January 12, 2017, Defendant pleaded guilty to one count of possession with

intent to distribute a quantity of a mixture and substance containing a detectable amount of

oxycodone, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and one count of being
a felon in possession of firearms and ammunition, in violation of 18 U.S.C. § 922(g)(1)

[Docs. 22, 23].      On November 1, 2017, Defendant was sentenced to 144 months

imprisonment consisting of 144 months as to Count 1 and 120 months as to Count 2 to run

concurrently, followed by three (3) years of supervised release [Doc. 35].

II.    First Step Act

       A court generally lacks “the authority to change or modify [a sentence, once

imposed,] unless such authority is expressly granted by statute.”           United States v.

Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

(2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

only on motion of the Director of the Bureau of Prisons. Now a court may modify a

defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

       If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

reduction “after considering the factors set forth in section 3553(a) to the extent that they

are applicable” if it finds:

       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the offense

                                              2
       or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission . . .

Id. Defendant’s motion does not indicate what section he seeks relief under, but as

Defendant is not at least 70 years of age, the Court will proceed under § 3582(c)(1)(A)(i).

       If the exhaustion requirement is satisfied, courts must then follow the statute's three-

step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling
       reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
       whether “such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission.” The Commission’s policy statement
       on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
       still “applicable,” courts must “follow the Commission’s instructions in
       [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
       and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
       instructs a court to consider any applicable § 3553(a) factors and determine
       whether, in its discretion, the reduction authorized by [steps one and two] is
       warranted in whole or in part under the particular circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

“In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

and have full discretion to define ‘extraordinary and compelling’ without consulting the

policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

“district courts may deny compassionate release motions when any of the three




                                              3
prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

but must “address all three steps” if granting such a motion. United States v. Elias,

984 F.3d 516, 519 (6th Cir. 2021).

III.   Analysis

       In addressing a motion for compassionate release, the Court first examines whether

Defendant has satisfied § 3582(c)(1)(A)’s exhaustion requirement, which is a mandatory

prerequisite to consideration of a compassionate release request on the merits. United

States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020). “When ‘properly invoked,’

mandatory claim-processing rules ‘must be enforced.’” Id. at 834 (quoting Hamer v.

Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)). The only exceptions to such

a mandatory claim-processing rule are waiver and forfeiture. Id. (citing United States v.

Cotton, 535 U.S. 625, 630 (2002)).

       In this instance, Defendant claims to have sent a request to the warden of his facility

before mailing his motion to the Court in October 2020 [Doc. 38], however, the Bureau of

Prisons reports that it has no record of receiving any RIS (or “Reduction in Sentence”)

request for compassionate release from Defendant [Doc. 40-1].               The exhaustion

requirement is mandatory and must be satisfied before Defendant seeks compassionate

release from this Court. In the absence of such exhaustion, and in the absence of a waiver

of that requirement by the government, Defendant’s motion seeking compassionate relief

must be DENIED without prejudice.




                                              4
IV.   Conclusion

      For the reasons discussed more fully above, Defendant’s motion [Doc. 38] is

DENIED without prejudice.

      IT IS SO ORDERED.


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE




                                       5
